Citation Nr: 0116741	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  97-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated 50 percent disabling.  

Entitlement to an increased rating for tinea cruris to 
include tinea pedis, currently evaluated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
November 1996 that denied compensable ratings for the listed 
disabilities.  

In May 1998, the Board Remanded the case to the RO for 
additional development of the record.  In a December 1998 
rating decision, the RO assigned a 50 percent rating for the 
veteran's PTSD and a 10 percent rating for tinea cruris to 
include tinea pedis, each effective from September 1996, the 
date of receipt of the veteran's claim for increased ratings.  

The Board issued a decision in August 1999 that further 
increased the evaluation for PTSD to 70 percent disabling, 
but again Remanded the issue regarding an increased rating 
for tinea cruris to include tinea pedis.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) that portion of the Board's August 1999 
decision that denied a rating greater than 70 percent 
disabling for PTSD.  

By a December 2000 Order, pursuant to a Joint Motion for 
Remand, the Court vacated that portion of the Board's August 
1999 decision concerning PTSD, including the increase to 
70 percent in the rating for PTSD that was assigned therein, 
and remanded the case to the Board for further action in 
accordance with the Joint Motion.  The Joint Motion noted 
that the Board's May 1998 Remand of the case requested that 
the RO schedule the veteran for a psychiatric examination.  
The Remand also requested: 

The examiner should also provide a multi-
axial evaluation, to include the 
assigning of a numerical score on the 
Global Assessment of Functioning (GAF) 
scale.  It is imperative that the 
examiner include an explanation of what 
the assigned score represents.  Finally, 
the examiner should render an opinion as 
to what effect the service connected PTSD 
has on the veteran's ability to secure 
and maintain employment.  All clinical 
findings and opinions should be set forth 
in detail in the examination report.  

The Joint Motion noted that, although the November 1998 VA 
examiner assigned a GAF score, he failed to provide an 
explanation supporting it.  In addition, the physician's 
report omitted any discussion of the effect the appellant's 
PTSD had on his employability.  The Joint Motion required 
that another VA psychiatric examination be scheduled, 
"ensuring that all terms of the May 1998 remand order are 
complied with."  

The Board notes that the Court left untouched that portion of 
the May 1998 decision that Remanded the issue concerning an 
increased rating for tinea cruris and tinea pedis.  In June 
2000, after conducting some additional development, the RO 
issued a supplemental statement of the case on that issue.  
However, it is not clear whether or not the RO has completed 
its action on that issue.  Inasmuch as it appears that the 
issue concerning an increased rating for tinea cruris and 
tinea pedis may not yet be ready for final appellate review, 
the Board will defer consideration of that issue at this 
time.  



REMAND

As noted above, the Court determined that the Board's August 
1999 decision failed to ensure that the information that had 
been requested of a VA psychiatric examiner was in fact 
received.  The Court has held that "where remand orders of 
the Board or this Court are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, pursuant to the Joint Motion, the veteran's 
appeal is not yet ready for final appellate consideration and 
must be REMANDED for the following actions:  

1.  With any necessary assistance from 
the veteran, including obtaining any 
needed signed releases, the RO should 
request copies of up-to-date records of 
any examination or treatment, VA or non-
VA, that he has received for his PTSD.  
All records so received should be 
associated with the claims folder.  

2.  The RO should then schedule the 
veteran for another psychiatric 
examination.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All special tests deemed by 
the examiner to be necessary should be 
completed.  The examiner's report should 
set forth in detail all current 
psychiatric symptomatology, pertinent 
clinical findings, and diagnoses.  The 
examiner should also provide a multi-
axial evaluation, to include the 
assigning of a numerical score on the 
Global Assessment of Functioning (GAF) 
scale.  It is imperative that the 
examiner include an explanation of what 
the assigned score represents.  Finally, 
the examiner should render an opinion as 
to what effect the service connected PTSD 
has on the veteran's ability to secure 
and maintain employment.  All opinions 
should be supported by adequate rationale 
and by reference to pertinent evidence in 
the claims file.  

3.  The RO should then review the record 
to ensure that all information requested 
by the Board and as ordered by the Court 
has been obtained and, if not, take any 
needed remedial action.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Any final 
regulations and pertinent VA General 
Counsel precedent opinions, as well as 
any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5.  Upon completion of the development 
requested herein by the Board, the RO 
should again consider the veteran's claim 
for an increased rating for PTSD, 
applying, as appropriate, the rating 
criteria in effect both prior to and 
beginning in November 1996.  If action 
taken remains adverse to the veteran, the 
RO should furnish him and his accredited 
representative with a supplemental 
statement of the case and should give 
them an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


